Citation Nr: 0300849	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits as 
surviving spouse of the veteran, after her remarriage.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.  He died on January [redacted], 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which terminated the appellant's DIC 
benefits due to her remarriage.


FINDINGS OF FACT

1. The appellant and the veteran were married on November 
8, 1969, and remained married until the veteran's death 
on January [redacted], 2000.  Service connection for the cause 
of the veteran's death has been granted.

2. The appellant remarried on April 19, 2001 and is 
currently married.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the 
veteran's surviving spouse for purposes of VA DIC benefits 
because of her remarriage.  38 U.S.C.A. § 101(3)(31) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the appellant and her 
representative were provided with a copy of the appealed 
rating actions, and were provided a Statement of the Case 
dated January 2002, and a Supplemental Statement of the 
Case dated June 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also 
made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the appellant, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence 
that should or could be obtained prior to adjudicating 
this claim.  Thus, even without specific notice as to 
which party will get which evidence, as all the evidence 
has been obtained, the Board can proceed.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Finally, all needed development has been completed as this 
case turns on application of the law to facts that are not 
in dispute.  Thus, further factual development would 
provide no basis to alter the outcome.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


Facts

Historically, the record shows that the appellant and the 
veteran were married on November 8, 1969.  A marriage 
certificate confirms this information.  The veteran and 
appellant were the parents of one child born in June 1971.

The veteran's death certificate indicates that he died on 
January [redacted], 2000, from cardiac arrest due to acute 
myocardial infarction.  Other significant conditions 
contributing to his death were listed as diabetes, 
hypertension, and "lipids".  The appellant was eventually 
granted service connection for the cause of the veteran's 
death by rating decisions dated July 2001 and May 2002.  
This was on the basis of the diabetes being related to 
Agent Orange exposure and the recent change in law.

The appellant has submitted evidence, consisting of a 
marriage certificate, which indicates that she remarried 
on April 19, 2001.  After this time, DIC benefits were 
terminated.

Analysis and Conclusion

A "surviving spouse" of a veteran is defined in  38 
U.S.C.A. § 101(3) (West 1991) as a person who was the 
spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death (except 
where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse) and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  Additionally, the law provides that a 
spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 
3.50(c) (2002).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2002). 38 C.F.R. § 3.50(a) (2002).  For VA benefits 
purposes, a marriage means a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (2002). The appellant has the burden to establish 
her status as a claimant.  Sandoval v. Brown, 7 Vet. App. 
7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).

The appellant has not contested the fact that she has 
remarried, or contested the validity of her remarriage.  
The appellant's argument, in essence, is that the law 
terminating her DIC benefits after remarriage is a 
fundamentally unjust law, and that therefore her DIC 
benefits should be reinstated.  However, the Board points 
out that the law, as stated above, is quite clear in this 
regard, and there is simply no legal way the appellant can 
continue to receive DIC benefits once she has remarried.  
The Board is legally bound to follow the law and 
regulations, and thus has no legal authority to provide 
the appellant the outcome she desires.  See 38 U.S.C.A. 
§ 7104.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence 
is dispositive of a claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Accordingly, the Board concludes that the appellant, due 
to her remarriage, is not entitled to recognition as the 
veteran's surviving spouse for purposes of VA death 
pension benefits.  The preponderance of the evidence is 
against her claim for DIC and that claim is denied.  38 
U.S.C.A. § 101(3)(31); 38 C.F.R. §§ 3.1(j), 3.50, 3.53.


ORDER

The appellant cannot be recognized as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs Dependency and Indemnity Compensation benefits and 
her claim for those benefits is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

